DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed June 16, 2022 in response to the Office action dated March 18, 2022. Claims 1, 8, and 15 have been amended. Claims 1 - 21 are pending in this application.

Claim Rejections - 35 USC § 112

Applicant's amendment to claims has overcome the 112 Rejections from the prior action and therefore the rejection are hereby withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brandman (US Patent Application Publication 2008/0123420) in view of Roohparvar (US Patent Application Publication 2008/0304317).

Regarding claim 1, Brandman teaches a read voltage control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of memory cells, and the read voltage control method comprising: 5(¶ 0010, 0060) “A method of reading data from a flash memory array includes reading first data bits from the memory by comparing threshold voltages of a plurality of memory cells to first predetermined voltages, decoding the first data bits in an ECC decoder” Mentions plurality of memory cells and reading with a threshold voltage.
sending a first read command sequence which instructs a reading of a plurality of first memory cells in the memory cells by using a first voltage level to obtain first data; (¶ 0010, 0060) “A method of reading data from a flash memory array includes reading first data bits from the memory by comparing
threshold voltages of a plurality of memory cells to first predetermined voltage”
, “This may be part of a scrub operation carried out by a memory controller or may occur as part of a regular read operation (e.g. in response to a host read command).” Mentions a read command and reading a plurality of memory cells from a first predetermined voltage.
	determining a channel parameter(¶ 0043 – 0047, 0060; Figs 7 - 11) “In some cases statistics may be collected regarding correction carried out by an ECC decoder. Such statistics may be used to make adjustments in operating parameters of a memory array” (¶ 0043) “One example of an operating parameter of a nonvolatile memory that may be adjusted is a discrimination voltage between programmed memory states. FIG. 6 shows likelihood functions 635a, 635b for read threshold voltages of cells programmed to logic 1 and programmed to logic 0. A first discrimination voltage VD is shown at a location that provides a large number of errors because any cell having a threshold voltage higher than VD is considered to be programmed to logic 0, even though as FIG. 6 shows, there is a significant likelihood that such a cell was in fact programmed to logic 1.” (¶ 0044) “A second discrimination voltage V n' is shown at a threshold voltage where the logic 1 function and the logic 0 function intersect. Thus, where a cell has a threshold voltage of V n' there is an equal likelihood that the cell was programmed to logic 1 and to logic 0. This is the optimum location for a discrimination voltage…When a discrimination voltage is not at its optimum value ( e.g. at V n), it may be desirable to adjust the discrimination voltage to bring it to its optimum ( e.g. V n'), or at least bring it closer to its optimum value. One way to detect that a discrimination voltage is not at its optimum value is from correction made by an ECC decoder to bits corresponding to memory states on either side of the discrimination voltage.” (¶ 0045) “An ECC decoding can generally indicate whether a discrimination voltage is located at an optimum location from the number of corrections made between logic states on either side of the discrimination. If a discrimination voltage is not at its optimum location, the ECC decoding may indicate (from the number of corrections from states on either side of the discrimination voltage) the direction in which the discrimination voltage should be moved. ECC decoding may also indicate how much a discrimination voltage should be moved from the respective numbers of corrections from the higher state (logic 0 in this example) to the lower state (logic 1 in this example) compared to corrections from the lower state to the higher state. Suitable circuits may be used to determine, from ECC corrections of data read using initial discrimination voltages, whether discrimination voltages should be adjusted. If such adjustments are to be made then the circuits may indicate in which direction they should be adjusted and may also indicate by how much they should be adjusted.” (¶ 0046) , “where data is read from a memory and is found to be of poor quality (e.g. low probability values or a high number of errors indicated
by ECC), one or more read voltages may be adjusted in a manner determined by ECC correction of the poor quality data, and the data may be read again…Generally, such data is then rewritten to another location so that it does not degrade further. The original block may then be erased.” (¶ 0060) Wherein the erase count (a channel parameter) is used (determined) to adjust read voltage.
	obtaining first adjustment information of a read voltage according to the first data and the channel parameter of the first memory cells (¶ 0051, 0058) “FIG. 7 A, or may be compared in order of increasing or decreasing voltage or in any other convenient order. Generally, where Vreadn is adjusted to balance ECC corrections between adjacent states intermediate voltages Vl-V6 will be adjusted accordingly to maintain the same offsets from Vreadn.” , “In another example, adjustment may be made in response to a threshold number of erase operations being performed. Where an erase count is maintained for each block, the programming and reading voltages for the block may change when a certain erase count is reached. In such a system, different blocks use different programming and read” Wherein adjustment is done according to an erase count understood as a parameter. Wherein the voltage change uses a constant offset. A constant offset will not change when amount of decoded data error increases or decreases.
wherein the channel parameter reflects a channel status of the first memory cells; (¶ 0058) Wherein the erase count compared to a threshold is understood as a status.
and 10adjusting a voltage level of the read voltage from the first voltage level to a second voltage level according to the first adjustment information. (¶ 0058) Mentions adjusting the voltage read level according to the erase count. 

Brandman may not teach determining the channel parameter according to curve information of a threshold voltage distribution of the first memory cells, wherein the curve information corresponding to at least one of a curve endpoint, a curve type, a curve peak value and a curve slope of the threshold voltage distribution;

Roohparvar teaches determining the channel parameter according to curve information of a threshold voltage distribution of the first memory cells, wherein the curve information corresponding to at least one of a curve endpoint, a curve type, a curve peak value and a curve slope of the threshold voltage distribution; (Fig. 4; ¶ 0039, 0042 - 0043) “For write requests, in addition to the command and address signals, the controller 310 would pass digital data signals to the read/write channel 305. For example, for a 16-bit data word, the controller 310 would pass 16 individual signals having a first or second binary logic level. The read/write channel 305 would then convert the digital data signals to an analog data signal representative of the bit pattern of the digital data signals. To continue with the foregoing example, the read/write channel 305 would use a digital-to-analog conversion to convert the 16 individual digital data signals to a single analog signal having a potential level indicative of the desired 16-bit data pattern. For one embodiment, the analog data signal representative of the bit pattern of the digital data signals is indicative of a desired threshold voltage of the target memory cell. However, in programming of a one-transistor memory cells, it is often the case that programming of neighboring memory cells will increase the threshold voltage of previously programmed memory cells. Thus, for another embodiment, the read/write channel 305 can take into account these types of expected changes in the threshold voltage, and adjust the analog data signal to be indicative of a threshold voltage lower than the final desired threshold voltage. After conversion of the digital data signals from the controller 310, the read/write channel 305 would then pass the write command and address signals to the memory device 301 along with the analog data signals for use in programming the individual memory cells. Programming can occur on a cell-by-cell basis, but is generally performed for a page of data per operation. For a typical memory array architecture, a page of data includes every other memory cell coupled to a word line.” Wherein the threshold voltage (the channel parameter) is used to adjust read/write voltage using an analog signal (curve information of a threshold voltage distribution) of the memory cells (first memory cells). Wherein a curve has certain properties which include: max value (peak value), domain (end points on x axis), range (end points on y axis), and slopes that can be approximated at each point of the curve. 

Brandman and Roohparvar are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Brandman and Roohparvar before them to modify the adjustment of Brandman to include the controller and read/write channel of Roohparvar. The suggestion and/or motivation for doing so would be obtaining the advantage of increasing data transfer rate.  (Roohparvar Abstract) Therefore, it would have been obvious to combine Brandman and Roohparvar to obtain the claimed invention as specified in the instant application claims.

Regarding claim 2,  The combination of Brandman and Roohparvar teaches the first data reflecting a total number of memory cells turned on by the first voltage level in the first memory cells. (Brandman ¶ 0036) “Generally, threshold voltage refers to a gate voltage at which a transistor turns on” Mentions the threshold voltage corresponding to a gate (memory cell) being on. Wherein erase count is the data.
	
Regarding claim 3, The combination of Brandman and Roohparvar teaches if the channel status of the first memory cells matches a first status, determining the channel status as a first parameter; (Brandman ¶  0058) “In another example, adjustment may be made in response to a threshold number of erase operations being performed. Where an erase count is maintained for each block, the programming and reading voltages for the block may change when a certain erase count is reached. In such a system, different blocks use different programming and read” Wherein the first status is understood as being below the threshold. 
and if the channel status of the first memory cells matches a second status, determining the channel status as a second parameter, wherein the first parameter is different from the second parameter. (Brandman ¶ 0058) Wherein the second status is understood as being above the threshold.

Regarding claim 4, The combination of Brandman and Roohparvar teaches the channel status of the first memory cells comprises a threshold voltage distribution status of the first memory cells. (Brandman ¶ 0061; Fig. 11) “The statistical unit may gather statistics that indicate overall quality of the data and may also indicate numbers of corrections being carried out by the ECC decoding system, or may indicate ratios of corrections between different memory states.” Wherein the erase count is understood as a statistical distribution.

Regarding claim 5, The combination of Brandman and Roohparvar teaches adjusting the first adjustment information of the read voltage according to a proportional parameter;  (Brandman ¶ 0046, 0051) “If a discrimination voltage is not at its optimum location, the ECC decoding may indicate (from the number of corrections from states on either side of the discrimination voltage) the direction in which the discrimination voltage should be moved. ECC decoding may also indicate how much a discrimination voltage should be moved from the respective numbers of corrections from the higher state (logic 0 in this example) to the lower state (logic 1 in this example) compared to corrections from the lower state to the higher state.” , “FIG. 7 A, or may be compared in order of increasing or decreasing voltage or in any other convenient order. Generally, where Vreadn is adjusted to balance ECC corrections between adjacent states intermediate voltages Vl-V6 will be adjusted accordingly to maintain the same offsets from Vreadn.”  Wherein the ECC changing the voltage is understood as adjusting according to a proportional parameter (direction and how much voltage is moved). Wherein the change in voltage is constant.
sending a second read command sequence which instructs a reading of the first -28-File:101973usf memory cells by using the second voltage level to obtain second data; (Brandman ¶ 0046) Wherein detecting the erase count from the lower voltage is understood as obtaining second data from a second read.
and adjusting the proportional parameter according to the first data and the second data. (Brandman ¶ 0046) Wherein the voltage moving towards the reduced erase count is understood as adjusting according to the first data and the second data.

Regarding claim 6, The combination of Brandman and Roohparvar teaches adjusting the first adjustment information of the read voltage according to a 5proportional parameter; (Brandman ¶ 0046) “If a discrimination voltage is not at its optimum location, the ECC decoding may indicate (from the number of corrections from states on either side of the discrimination voltage) the direction in which the discrimination voltage should be moved. ECC decoding may also indicate how much a discrimination voltage should be moved from the respective numbers of corrections from the higher state (logic 0 in this example) to the lower state (logic 1 in this example) compared to corrections from the lower state to the higher state.” Wherein the ECC changing the voltage with respect to a lower voltage is understood as adjusting according to a proportional parameter.
after adjusting the voltage level of the read voltage to the second voltage level, adjusting the voltage level of the read voltage to a third voltage level; (Brandman ¶ 0046) Wherein the read of a higher voltage is understood as a third voltage.
and adjusting the proportional parameter according to the first adjustment information, the first voltage level and the third voltage level. (Brandman ¶ 0046) Wherein the ECC changing the voltage with respect to a higher voltage is understood as adjusting according to a proportional parameter.

Regarding claim 7, The combination of Brandman and Roohparvar teaches the step of adjusting the proportional parameter according to the first adjustment information, the first voltage level and the third voltage level comprising:
adjusting the proportional parameter according to a difference between the first voltage level and the third voltage level and the first adjustment information. (Brandman ¶ 0046) “If a discrimination voltage is not at its optimum location, the ECC decoding may indicate (from the number of corrections from states on either side of the discrimination voltage) the direction in which the discrimination voltage should be moved. ECC decoding may also indicate how much a discrimination voltage should be moved from the respective numbers of corrections from the higher state (logic 0 in this example) to the lower state (logic 1 in this example) compared to corrections from the lower state to the higher state.” Wherein the ECC changing the voltage uses both the second voltage (first adjustment) and third voltage information to adjust.

Regarding claims 8 – 14 and 15 - 21, claims 8 - 14 and 15 - 21 comprise the same or similar limitations as claims 1-7 and 1-7, respectively, and are, therefore, rejected for the same or similar reasons. 
	Regarding claim 8, The combination of Brandman and Roohparvar teaches a memory storage device, comprising: a connection interface unit configured to couple to a host system; a rewritable non-volatile memory module comprising a plurality of memory cells; and a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module (Brandman ¶ 0004) “Such cards usually contain a reprogrammable non-volatile semiconductor memory cell array along with a controller that controls and supports operation of the memory cell array and interfaces with a host to which the card is connected.”
	Regarding claim 15, The combination of Brandman and Roohparvar teaches a memory control circuit unit for controlling a rewritable non-volatile memory module, the memory control circuit unit comprising: a host interface, configured to couple to a host system, a memory interface, configured to couple to a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of memory cells; and a memory management circuit, coupled to the host interface and the memory interface, wherein the memory management circuit is configured to (Brandman ¶ 0004, 0031) “Such cards usually contain a reprogrammable non-volatile semiconductor memory cell array along with a controller that controls and supports operation of the memory cell array and interfaces with a host to which the card is connected.” (¶ 0004) , “Both the input data bits and the ECC bits are then sent to a modulation/demodulation unit 205 that includes a modulator 207. Modulator 207 converts the digital data sent by ECC unit 201 to a form in which it is written in a memory array 209.” (¶ 0031)

Response to Arguments

Applicant’s arguments with respect to independent claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to applicant's arguments regarding the remaining dependent claims, the arguments rely on the allegation that the independent claims are patentable and, therefore, for the same reasons the dependent claims are patentable. However, as addressed above, the independent claims are not patentable, thus, applicant's arguments with respect to the remaining dependent claims are not persuasive.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lin (US Patent Publication 9715429) which teaches a method and device for decoding and encoding using optimal voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J FARLOW/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137